Appeal by claimant from a decision of the State Industrial Board disallowing claim on the ground that she did not sustain an accidental injury within the meaning of the Workmen’s Compensation Law. Claimant was employed as a saleslady by the employer. At two p. m., while she was very busy and “ terribly perspired,” a floorwalker turned on an electric fan which was in the ceiling over the place where she was working, whereby she “ got a dreadful chill,” but remained at work until three-thirty p. m., the chills continuing until she arrived home. The next morning when she awoke her face was paralyzed. The Board found that she did not sustain an accidental injury within the meaning of the Workmen’s Compensation Law, and did not find that her disability was the result of exposure through any special hazard of her employment. (See Matter of Brezzenski v. Crenshaw Engineering Co., 188 App. Div. 511.) There was evidence to justify the Board in concluding that the inception of the disability was not assignable to a determinate or single act identified in time or space and that it was not assignable to something catastrophic or extraordinary. (Matter of Lerner v. Bump Brothers, 241 N. Y. 153.) Decision unanimously affirmed. Present — .Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.